Title: From George Washington to Charles Carroll (of Carrollton), 28 August 1791
From: Washington, George
To: Carroll, Charles (of Carrollton)

 

Dear Sir,
Philadelphia, August 28. 1791.

Your favor of the 11th instant came duly to hand—and I have also received the papers from Mount Vernon which, in my letter of the 31st of July, I informed you I had written for.
Enclosed you have an exact copy of the decree of the Court of Chancery in Virginia, under which I became the purchaser of Clifton’s land. I likewise send you the opinion of the Attorney-General of the United States upon it, and other papers which have been laid before him relative to this business.
By the decree it appears that the sums of £243.13/1 sterling and £67.4/7 Virginia currency were ordered to be paid to Messrs Carroll and Digges; but then the cost of suit viz. 4536 lbs. of tobacco at two pence p. lb. (so settled by the Commissioners) and 50/ were, by the Decree, to be deducted therefrom, and paid to the Plaintiff, Clifton, and this having been done the sum of £67.4/7 is reduced to £26.18/7 which together with the sterling sum of £243.13/1 I am willing and ready to pay the instant a proper conveyance is made to me and the bond is delivered up agreeably to the requisites of the Court—Nay, Sir, if payment at the time mentioned in your letter of the 16 of July is more convenient to you, it shall be made upon the passing of your bond to me, ensuring a compliance with the above requisites; or giving an indemnification if they are not; for I have no desire to withhold the money from you one moment.
By the laws of Virginia, to which this transaction is subject, all sterling debts are to be discharged at 33⅓ p. cent which makes the sum of £243.13/1 when turned into Virginia currency £324.17/5—and this added to £26.18/7. makes 1172⅔ dollars if my calculations are right. With great esteem and regard, I am dear Sir, Your most obedient and very humble Servant

G. Washington.


P.S. In procuring evidence to the Deed it would be well to recollect Characters who attend the Courts in Alexandria—for it is there the record of it must be.

